DETAILED ACTION
Status of Claims
Claim 26 has been amended.  Claim 35 has been cancelled.  No claims have been added.  Claims 1-25, 37 and 38 were canceled prior to previous office action. Thus, claims 26-34, 36 and 39-45 remain pending in this application. This application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments and amendments filed on 03 December 2021 with respect to
double patenting rejection;
rejection to claims 26-36 and 39-45 under U.S.C. § 101, 
rejections of claims 26-36 and 39-45 under 35 U.S.C. § 103(a) as being unpatentable over Stiff et al (US Patent No. 20050144124 A1) in view of Pedersen et al (US Pub. No. 20080077519 A1), in further view of Haskins et al (US Patent No.  7,778,907 B1).
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges Applicant’s request to hold double patenting rejection over US Patent No. 9,105,065 in abeyance until a determination as to the allowability of the pending claims has been made.  Accordingly, Examiner maintains double patenting rejection.
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
Applicant argues that The Claims Do Not Recite Any Of The Enumerated Judicial Exceptions – a method of organizing human actively  as indicated  by Examiner – because the Office offers no explanation as to how or why each claim element is allegedly directed toward the category of abstract idea alleged [remarks page 11 and 12]. However, in view of claim clarified determining an abstract idea as including a mental process of evaluation as well as a fundamental economic principle of insurance.
Applicant further argues, inter alia, “The Office offers no explanation as to how or why each claim element is allegedly directed toward the category of abstract idea alleged” and “the claims do not relate managing personal behavior or relationships between people” [remarks page 12].  Examiner has clarified rejection in view claim amendments.
Applicant argues subject matter eligibility alleging that The Claims Integrate The Alleged Judicial Exception Into A Practical Application in that the Office's analysis fails to consider "the specificity of the claim limitations" or "how th[e] limitations interact and impact each other" as dictated by the October 2019 Update [remarks pages 13 and 14].  Further, Applicant contends “the claim includes elements that recite a system that diversifies a benefits product with a guaranteed income aspect across a plurality of GI products” [remarks page 15].  Examiner respectfully disagrees.
As with determining a practical application to an abstract idea – Step 2A – Prong Two, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Examiner maintains that the claimed invention does not contain any of these “types” of aforementioned limitations.
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Examiner maintains that the claimed invention merely appends well-understood, routine, conventional activities, such as receiving, tracking, determining, and outputting and inputting data, specified at a high level of generality, to the judicial exception. As such, the steps do not indicate an improvement to the operation of the computer or other technical field.  
Rejections have been clarified herein in view of the amended claim language and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims 26-36 and 39-45 regarding the 35 U.S.C. § 103(a) rejections have been fully considered but they are not persuasive. 
Applicant argues that Independent Claim 26 is Not Obvious in that the cited portion of Stiff does not teach “by participating in a plurality of guaranteed income products (GI products)” [remarks page 17].  Examiner believes the Applicant is trying to argue that it is not obvious to combine the teachings of Stiff - “implementing a benefit product that provides a guaranteed income amount for a participant”, the teachings of Pedersen – “determine an annual guaranteed participant income” and  Haskin – “determine allocations attributable to and among the plurality of (financial) products”.  Examiner respectfully disagrees as stated in the response to arguments in the previous office action.  Examiner restates his position regarding obviousness.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, each of the references is directed to allocating funds to investment products.  As such, it would have been obvious to combine the teachings of Stiff’s to include allocating contributions for a plurality of funds based on fund diversification guidelines as taught by Haskins because it insures investment diversification, which minimizes the possibility of poor long term investment results - Haskins [col. 2 lines 47-52].
Applicant argues that Stiff and Pedersen fails to teach “[a] system that implements a benefit product that provides a guaranteed income amount for a participant, the benefit product generates the guaranteed income amount by participating in a plurality of guaranteed income products (GI products)”  [remarks page 17].  Examiner respectfully disagrees as stated in the response to arguments in the previous office action.  Examiner restates his position.
First, the phrase “[a] system that implements a benefit product that provides a guaranteed income amount for a participant, the benefit product generates the guaranteed income amount by participating in a plurality of guaranteed income products (GI products)” is part of the preamble, not a specific limitation; as such, the preamble is given limited weight for determining allowability. Second, Examiner cites Stiff as teaching this in at least [0013].  Third, the
determine an annual guaranteed participant income for the single Gl product based on the participant's investment and withdrawal activity for the single GI product and the activity data for the single Gl product;
is taught by Pedersen at [0029}, [0046], [0048], [0055] and [0056].  
Examiner acknowledges Applicant’s further argument that “this is a statement of the purpose of the claimed embodiment and is therefore crucial to the claim, and highlights the fundamental differences and deficiencies of the cited references” [remarks page 19].  However, Examiner maintains that, as a statement of purpose (emphasis added), at best, the preamble is a statement of intended use which does not further limit the claim.
Applicant’s other arguments regarding the prior art references of Stiff, Pedersen and Haskin are largely rhetorical and are addressed in the revise 103(a) rejections herein.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
The present application, filed on 10 August 2015 is a continuation of 13/872,677, filed 04/29/2013, now U.S. Patent No. 9,105,065.  Application 13/872677, filed on 29 April 2013, now U.S. Patent No. 9,105,065 is a continuation of 12/434,334, filed on 01 May 2009, now U.S. Patent No. 8,433,634.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of (app no. 13/872,677) of U.S. Patent No. 9,105,065. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in the patented claim perform substantially the same functions as system in the claim of the instant application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 26-34, 36 and 39-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 26 is directed to a system, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 26-36 and 39-44 are directed to a system for consolidating annual guaranteed participant income data which is a mental process of evaluation as well as a fundamental economic principle of insurance which is a method of organizing human activity.
Claim 26 recites, in part, a system for performing the steps of:
receive data relating to a participant's investment and withdrawal activity for a benefit product;
maintain records of the participant's investment and withdrawal activity for the benefit product;
output the participant's investment and withdrawal activity to the income aggregator;
receive consolidated annual guaranteed participant income data; and
create and maintain records of the annual guaranteed participant income data;
receive data, from the income aggregator, relating to the participant's investment and withdrawal activity for the single GI product;
receive activity data for the single GI product;
track an investment amount within the single GI product based on the participant's investment and withdrawal activity for the single GI product;
determine an annual guaranteed participant income for the single GI product based on the participant's investment and withdrawal activity for the single GI product and the activity data for the single GI product; and
output, to the income aggregator, the annual guaranteed participant income for the single GI product;
input the participant's investment and withdrawal activity data;
determine allocations attributable to and among the plurality of GI products;
output allocated participant's investment and withdrawal activity data to each of the plurality of GI products;
determine one or more cash settlements between the benefit product and the plurality of GI products;
input the annual guaranteed participant income data of each of the plurality of GI products;
consolidate the annual guaranteed participant income data for each of the plurality of GI products into data comprising a composite annual guaranteed participant income; and
output the consolidated data.
which is a series of steps which describes the judicial exception of the mental process of evaluation as well as a fundamental economic principle of insurance.
Limitations such as:
being payable to a participant;
are merely a description of data and do not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
a computer processing system using computer-readable medium containing instructions stored thereon which when executed cause the computer processing system to perform “processing”;
an “income aggregator portion”, embodied in a tangible computer-readable medium;
a savings recordkeeper 
a plurality of income recordkeeper portions, embodied in the tangible computer-readable medium and in communication with the income aggregator portion, each income recordkeeper portion associated with a single GI product;
receive/ input data;
maintain data;
track data;
output data to the savings recordkeeper portion; and
make calculations. 
This judicial exception is not integrated into a practical application because the computer and computer program instructions are no more than mere instructions recited in very general terms, to apply the exception using a generic computer component. The limitation:
wherein the savings recordkeeper portion and the income recordkeeper portion are in communication with a payout portion configured to make GI payments based on the consolidated data,
is also not integrated into a practical application is as much as “being configured to make GI payments” is at most, generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The answer is NO. 
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ordered combination does not offer substantially more than the sum of the functions of the elements when each is taken alone.  The computer and computer program instructions are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The elements together execute The answer is NO.
Similar reasoning and rationale applies to the method claim 45.
With respect to Step 2A - Prong Two of claim 45, the step:
making periodic GI payments based on the composite annual guaranteed participant income data.
merely amounts to adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
The claim merely amounts to the application or instructions to apply the abstract idea (i.e. a system for consolidating annual guaranteed participant income data) by a computer, and is considered to amount to nothing more than requiring a generic computer system (e.g.  a computer processing system using computer-readable medium) to merely carry out the abstract idea itself.  As such, the claim, when considered as a whole, is nothing more than the instruction to implement the abstract idea in a well-understood, routine and conventional technological environment.
Dependent claims 27-34, 36 and 39-44 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea (Step 2A – Prong One).  The features of claims 27-34, 36 and 39-44 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the mental process of evaluation nor to the fundamental economic principle of insurance in the independent claim (Step 2A – Prong Two). 
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B). 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 45 otherwise styled as a method, would be subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 26-34, 36 and 39-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiff et al (US Patent No. 20050144124 A1) in view of Pedersen et al (US Pub. No. 20080077519 A1), in further view of Haskins et al (US Patent No.  7,778,907 B1).
Regarding claim 26, Stiff teaches systems, and methods of using the systems, implementing a benefit product with a guaranteed minimum income, wherein payment into the benefit product secures the guaranteed minimum income for a payout phase of the benefit product following an accumulation phase of the benefit product [0013]. He teaches:
the system in the form of a computer processing system using computer-readable medium containing instructions – [0105];
an income aggregator portion, embodied in a tangible computer-readable medium – see at least [0013], [0017], [0022], [0023], [0025], [0026], [0028] and also [0105];;
a savings recordkeeper portion embodied in a tangible computer-readable medium and in communication with the income aggregator portion – see at least [0013], [0020], [0022] and [0044],the savings recordkeeper portion programmed to:
receive data relating to a participant's investment and withdrawal activity for a benefit product – see least [0013] and [0045];
maintain records of the participant's investment and withdrawal activity for the benefit product – see at least [0013], [0025], [0029], [0033], [0037], [0038], [0040] and [0045];
output the participant's investment and withdrawal activity to the income aggregator – see at least [0013], [0034], [0040] and [0093];
receive consolidated annual guaranteed participant income data from the income aggregator portion – see at least [0038] and [0040]-[0044] and [0050];
create and maintain records of the annual guaranteed participant income data – see at least [0013], [0022], [0023], [0029], [0037], [0038], [0040], [0043], [0044], [0050] and [0073]; and
the savings recordkeeper portion and the income rccordkeeper portion are in communication with a payout portion – see at least [0013], [0028], [0031], [0032] and [0055],configured to make GI payments based on the consolidated data – see at least [0013] [0045], [0055] and [0068].
Stiff does not explicitly disclose allocating GI products to an investment account or the other limitations.
However, Pederson teaches an insurance policy known as Guaranteed Retirement Income Solutions ("GRIS") [0021].  He teaches systems, methods, and computer program products for providing a financial product that maintains liquidity in a first phase, and selectively provides a guaranteed minimum lifetime income amount in a second phase [0023].  He teaches:
a plurality of income recordkeeper portions, embodied in the tangible computer-readable medium and in communication with the income aggregator portion, each income recordkeeper portion associated with a single GI product and programmed to:
receive data, from the income aggregator, relating to the participant's investment and withdrawal activity for the single GI product – see at least [0025], [0039] and [0045] and [0047];
receive activity data for the single GI product – see at least [0021] “Guaranteed Retirement Income Solutions (referred to herein as a ‘GRIS’)”;
track an investment amount within the single GI product based on the participant's investment and withdrawal activity for the single GI product – see least [0092];
determine an annual guaranteed participant income for the single GI product based on the participant's investment and withdrawal activity for the single GI product and the activity data for the single GI product – see least [0029] “the annual retirement income amount is first calculated (i.e., the yearly guaranteed income paid in the guarantee phase)”, [0046], [0048], [0055] and [0056]
output, to the income aggregator, the annual guaranteed participant income for the single GI product – see at least [0130];
the income aggregator portion programmed to:
input the participant's investment and withdrawal activity data – see at least [0029], [0039], [0047] and [0091].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Stiff’s disclosure to include an insurance policy known as Guaranteed Retirement Income Solutions as taught by Pedersen because it is a financial product that provides liquidity in a first phase, and selectively guarantees retirement income to a Covered Person in a second phase - Pedersen [0002].
Stiff does not explicitly disclose 
determine one or more cash settlements between the benefit product and the plurality of GI products.
However, Pedersen teaches Service providers may provide transaction processing to clients and sponsors and a clearing house may be used to settle transactions [0128].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Stiff’s disclosure to include clearing houses to settle transactions as taught by Pedersen because one would have recognized clearing houses as old and well known in the art of settling transactions.
Neither Stiff nor Pedersen explicitly discloses:
determine allocations attributable to and among the plurality of GI products (emphasis added);
output allocated participant's investment and withdrawal activity data to each of the plurality of GI products;
input the annual guaranteed participant income data of each of the plurality of GI products;
consolidate the annual guaranteed participant income data for each of the plurality of GI products into data comprising a composite annual guaranteed participant income; and
output the consolidated data.
However, Haskins teaches a method for projecting an accumulated investment amount for a portfolio having a plurality of funds over a preselected time period for a user [col. 4 lines 47-48],  The method comprises the steps of inputting initial and periodic contributions and fund allocations for the plurality of funds; completing a projection method parameters file in which various parameters are identified, including parameters set by the user based upon investment goals selected by the user; and automatically performing a projection of the accumulated investment amount for the portfolio having the plurality of funds [Id.]. He teaches:
 1) determining that all Select Funds specified by the client have reported 22A; 
2) matching net transactions for terminated funds and client transfers among funds 22B; 
3) determining whether fund diversification guidelines are met 22C; 
4) if fund diversification guidelines are not met, providing the client with a timetable to reallocate 22D; 
5) if fund diversification guidelines are met, generating withdrawal and deposit instructions for Select Funds using previous rules 22E; 
6) determining whether total contributions exceed the amount listed in the mutual fund guarantee statement 22F; 
7) if the total contributions exceed the amount listed in the mutual fund guarantee statement, generating a report to the client requesting excess contributions be withdrawn 22G; 
8) providing the client with a timetable to withdraw 22H; and 
9) if the timetable withdrawal is not met by the client, transferring the excess funds from the largest Select Fund to a newly opened non-guaranteed account with the same fund - [Fig. 16A] and [col. 24 lines 53-col. 25 line 5].

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Stiff’s disclosure to include allocating contributions for a plurality of funds based on fund diversification guidelines as taught by Haskins because it insures investment diversification, which minimizes the possibility of poor long term investment results - Haskins [col. 2 lines 47-52].
Regarding claim 27, Stiff teaches inputting the first funds transfer data from a savings recordkeeper portion – see at least [0013], [0022], [0028] and [0029]-[0034], embodied in a tangible computer-readable medium – [0105].
Regarding claim 28, Stiff teaches outputting the consolidated second funds transfer data to the savings recordkeeper portion – see at least [0013], [0022], [0028] and [0029]-[0034].
Regarding claim 29, Stiff teaches output the consolidated second funds transfer data to a savings recordkeeper portion – see at least [0013], [0022], [0028] and [0029]-[0034], embodied in a tangible computer-readable medium – [0105].
Regarding claim 30, Stiff teaches each income recordkeeper portion administering at least one of the plurality of GI products – see at least [0026].
Regarding claim 31, Stiff teaches each respective income recordkeeper portion is in the form of one of a third party administrator [0023].  The limitations:
each GI product is administered by a respective income recordkeeper portion; and
the income aggregator portion, and the income recordkeeper portion are each maintained by a respective different entity.
are not further limiting in that each does not affect the method steps of the system claim.
Claim 32 and 33 are not further limiting in that each does not affect the method steps of the system claim.
Regarding claim 34, Stiff 
Regarding claim 36, Stiff does not explicitly disclose allocation of fees and expenses associated with the plurality of GI products so as to allocate the fees and expenses due each of the plurality of GI products.
However, Pedersen teaches the GRIS fee being deducted from the client's account or another designated account wherein the GRIS fee may be a service class fee assessed against service class shares of a mutual fund in compliance with federal and state law [0112].  GRIS fees can be automatically deducted [0038].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Stiff’s disclosure to include automatically deducting GRIS fees as taught by Pedersen because one would have recognized such fees as old and well known in the art of managing investments.
Regarding claim 39, Stiff teaches:
allocation of contributions and transfers into the benefit product from the plurality of GI products, such allocation of contributions and transfers into the benefit product being performed based on a schedule – [0073].
Stiff does not explicitly disclose:
the allocation processing of the funds transfer data includes aggregation of distributions and withdrawals from the plurality of GI products to the benefit product.
However, Pedersen teaches choosing from several asset allocations, each having a various distribution of securities such as equity securities, fixed income securities, mutual funds, exchange traded assets, derivatives, private funds and/or managed assets or other asset classes [0046].  Although Pedersen does not explicitly disclose aggregation of distributions and withdrawals, such aggregation is an inherent property of distributing and withdrawing securities from an account.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Stiff’s disclosure to include choosing from several asset allocations, each having a various distribution of securities as taught by Pedersen
Regarding claim 40, Stiff teaches 
allocation of distributions and withdrawals from the benefit product up to and including each participant's guaranteed income amount is performed pro-rata on each participant's guaranteed income amount among the plurality of GI products - [0069]; and
the allocating processing of funds transfer data including allocation of distributions and withdrawals from the benefit product is performed pro-rata on each participant's balance among the plurality of GI products - [0069]; and
the allocation processing of funds transfer data of distributions and withdrawals from the benefit product above each participant's guaranteed income amount is performed pro-rata on each participant's balance among the plurality of GI products - [0069].
Regarding claim 41, Stiff teaches the allocation processing, of funds transfer data, of distributions and withdrawals from the benefit product above each participant's guaranteed income amount being performed pro-rata on each participant's balance among the plurality of GI products – [0069].
Regarding claim 42, Stiff teaches:
the allocation processing of funds transfer data includes allocation of a benefit payment due from each of the plurality of GI products to the respective GI product – [0069]; and 
a savings recordkeeper portion … maintains an investment account for each participant without respect to any monetary balance in the investment account – see at least [0029], [0033], [0037], [0038], and [0040].
Claims 43 and 44 are not further limiting because it is merely repetition of steps.
Claim 45 is a method claim substantially similar to the system of claim 26 and is hence, rejected for the same reasons.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Mitchell:  “Method Of Managing A Loan For Funding A Pension”, (US Patent No. 5,903,879 A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/EDWARD J BAIRD/Primary Examiner, Art Unit 3692